Citation Nr: 1142096	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-22 891	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a rating in excess of 20 percent for gout.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1980 to April 2000.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Waco Texas, Department of Veterans Affairs (VA) Regional Office (RO).  In November 2008, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the claims folder.

In May 2007 (i.e., before the October 2006 rating decision became final) the Veteran submitted additional evidence in support of his claims.  The RO construed this action as a claim to reopen the claim of service-connection for hypertension, and in a November 2007 rating decision, in effect, reopened that claim and again denied it on the merits.  Under 38 C.F.R. § 3.156(b), the submission was to be reviewed in connection with the claim decided in the October 2006 rating (and reopening of the claim was not required).  Accordingly, the Board will address the matter of service connection de novo (rather than as a claim to reopen).  The Veteran is not prejudiced by this approach as the RO conducted its own de novo review (upon reopening the claim in November 2007).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the claim for service connection for hypertension.  See 38 C.F.R. § 3.159 (2011).

The Veteran claims that he incurred hypertension in service.  His service treatment records show a number of elevated [or apparently borderline elevated] blood pressure readings in service, including: 141/82 at Ireland Army Community Hospital in September 1993; 144/92 on periodic medical examination in July 1996; 144/86 on retirement physical examination in October 1999; and 146/96 at Darnall Army Community Hospital in December 1999.  

On VA examination in January 2000 the Veteran's blood pressure was 161/90.  Private medical treatment reports dated in 2005 to 2007 reveal blood pressure readings that ranged from 114/84 to 160/101.  A clinical impression of hypertension noted in a November 2006 private medical report (when the Veteran's blood pressure was noted to be 145/96).  On VA general medical examination in August 2006 the Veteran's blood pressure reading was 144/83.  

VA's duty to assist includes providing for a VA examination/securing a medical opinion, when necessary.  A VA examination is necessary in a service connection claim when: (1) There is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service; (3) there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) there is otherwise insufficient competent evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  With respect to factor #3 above (indication that the claimed disability may be associated with service the United States Court of Appeals for Veterans Claims has stated that this element establishes a "low threshold" requirement.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the Veteran has received a diagnosis of hypertension, and had the elevated or borderline elevated blood pressure readings in service, the Board finds that the low threshold standard in McLendon is met, and that a VA examination to secure a medical nexus opinion is necessary.  

Regarding the Veteran's claim for an increased rating for his gout of both feet, a review of the record found that such disability may have increased in severity since he was last examined by VA in November 2007 (at which time the gout was inactive).  At the DRO hearing in November 2008, the Veteran testified that his gout had gotten worse.  He indicated that manifestations of his gout were constant, and became worse with flares.  

Finally, updated records of any treatment the Veteran has received for gout would be pertinent evidence in the matter of the rating for such disease, and must be secured.  Notably, any VA records of such treatment are constructively of record.  

Accordingly, the case is REMANDED for the following action:

1. The RO should ask the Veteran to identify the providers of all treatment he has received for gout since December 2008, and to provide releases for VA to secure records of any such private treatment.  The RO should secure records of the Veteran's treatment for gout from all sources identified, to specifically include any updated records from the Texas VA healthcare system.  

2. The RO should arrange for a cardiovascular diseases examination of the Veteran to determine the likely etiology of his hypertension.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

Based on the factual evidence of record, when was the Veteran's hypertension first manifested?  Is it at least as likely as not (a 50 percent or better probability) that the hypertension became manifest in service or in the first year following his discharge from active duty?  The explanation of rationale for the opinion must include some discussion of the significance of the above-noted elevated/borderline elevated blood pressure readings in service and on VA examination soon thereafter. 

The examiner must explain the rationale for all opinions.

3. The RO should also arrange for the Veteran to be examined by an appropriate physician to assess the current severity of his gout.  The Veteran's VA claims file must be reviewed by the examiner in conjunction with the examination, and any indicated tests or studies should be completed.  The examiner should described all symptoms of the Veteran's gout (and associated functional impairment) in detail, specifically noting:

(a)   The number of exacerbations per year, if any;
(b)   Whether there are symptom combinations productive of definite impairment of health objectively supported by examination findings or 3 or more incapacitating exacerbations occurring per year (if so, the number per year of such exacerbations);
(c)   Whether there is weight loss or anemia productive of severe impairment of health; and 
(d)   Identify all joints affected by chronic residuals of gout (and any associated limitations of motion or ankylosis).  

manifestations of the gout.  The examiner should indicate whether the gout is an active process or whether the Veteran has chronic residuals of gout.

       The examiner must explain the rationale for all 
       opinions.  

4.  The RO should then re-adjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

